        Case 3:19-cv-00704-DPJ-FKB Document 1 Filed 10/01/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION AT JACKSON

CHRISTINE PHILLIPS                                                                    PLAINTIFF

VS.                                                                     3:19-cv-704-DPJ-FKB
                                                             CAUSE NO. ___________________

KROGER LIMITED PARTNERSHIP I
AND JOHN DOES 1-5                                                                 DEFENDANTS


                                       NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant, Kroger Limited Partnership I, (sometimes

hereinafter referred to as “Kroger” or “Kroger Defendant”), by and through counsel, has

removed this action pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and other applicable law, from

the Circuit Court of the First Judicial District of Hinds County, Mississippi, (Civil Cause No.

19-452 (MEC Case Number: 25CI1:19-cv-00452-TTG)) to the United States District Court for

the Southern District of Mississippi, Northern Division, located at Jackson, MS. The basis for

removal is diversity of citizenship.

                              Nature of the Civil Action Removed

                                                 1.

       On September 17, 2019 the Plaintiff filed the Amended Complaint in the above

referenced civil action, which for the first time gave notice that claims were being asserted

against this defendant, Kroger Limited Partnership I. Process has not yet been effected, but the

docket sheet indicates that a summons has been issued for service upon this defendant. This

lawsuit first became removable to this Court at that time. A copy of the Plaintiff’s Amended

Complaint filed with the Clerk of the Hinds County Circuit Court, Mississippi, along with all
       Case 3:19-cv-00704-DPJ-FKB Document 1 Filed 10/01/19 Page 2 of 5




process, pleadings and orders is attached hereto as Exhibit “A” and incorporated herein by

reference.

                                                2.

       The Amended Complaint alleges that this lawsuit arose out of a slip and fall in rocks and

other impediments in the parking lot near the Kroger store located at 107 Highway 80 East,

Clinton, Mississippi, on April 19, 2018. The Amended Complaint alleges negligence and seeks

damages for personal injuries in an unlimited amount for past, present, and future medical bills

and expenses, and past, present, and future pain and suffering,; and past, present and future

emotional distress.

                          Removal Based on Diversity of Citizenship

                                                3.

       Taking the allegations of the Amended Complaint as true, Plaintiff is an adult resident

citizen of Hinds County, Mississippi.

                                                4.

       Kroger Limited Partnership I, is an entity formed under the laws of the State of Ohio with

its principal place of business located within the State of Ohio. Kroger Limited Partnership I,

operates the grocery store in question. Further, Defendant provides the following CORPORATE

DISCLOSURE STATEMENT for KROGER LIMITED PARTNERSHIP I. The partners of

Kroger Limited Partnership I are: KRGP Inc. is the general partner. It is an Ohio Corporation

with Ohio citizenship. There are no parent corporations nor any publicly held corporations which

own ten percent (10%) or more of its stock. The Kroger Co. is the limited partner. It is an Ohio

Corporation with Ohio citizenship. There are no parent corporations nor any publicly held



                                                 2
        Case 3:19-cv-00704-DPJ-FKB Document 1 Filed 10/01/19 Page 3 of 5




corporations which own ten percent (10%) or more of its stock. All Defendants required for

removal have consented to and/or joined in this removal.

                                                   5.

        Pursuant to 28 U.S.C. § 1332 and § 1441, this Court has original subject matter

jurisdiction over the present action based on diversity of citizenship, in that it is a civil action

where the matter in controversy is between citizens of different states and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs. The Amended

Complaint was not filed in Hinds County Court with limited jurisdiction, but was filed and

alleges and demands an unlimited amount of recovery of damages for personal injuries and past,

present and future medical treatment, in the Circuit Court of Hinds County, Mississippi.

                                                   6.

        Pursuant to 28 U.S.C. § 1441, the United States District Court for the Southern District of

Mississippi, Northern Division at Jackson, is the federal district court for the district and division

embracing the place where the state court suit is pending.

                                                   7.

                               Notice to Adverse Parties and the
                     Clerk of the Circuit Court, Hinds County, Mississippi

                                                   8.

        The removing defendant hereby certifies that written notice of the filing of this NOTICE OF

REMOVAL has been served upon all adverse parties and a copy will be filed with the Clerk of the

Circuit Court of Hinds County, Mississippi, thereby effecting the removal of this action to this

Court. Pursuant to 28 U.S.C. § 1446(d) notice is hereby given that the state court action shall

proceed no further unless and until the case is remanded.


                                                   3
         Case 3:19-cv-00704-DPJ-FKB Document 1 Filed 10/01/19 Page 4 of 5




         WHEREFORE, PREMISES CONSIDERED, the removing Defendant files this

NOTICE   OF   REMOVAL with the United States District Court for the Southern District of Mississippi,

Northern Division at Jackson, and respectfully prays that this Court will proceed with the

handling of this case as if it had been originally filed herein, and that further proceedings in the

Circuit Court of Hinds County, Mississippi, shall proceed no further unless and until the case is

remanded thereto.

         RESPECTFULLY SUBMITTED, this the __1st___day of October, 2019.

                                                FOR: Kroger Limited Partnership I

                                                BY:    /s/Monte L. Barton Jr.
                                                       MONTE L. BARTON JR.

OF COUNSEL:
Monte L. Barton Jr. (MSB #2095)
HAGWOOD AND TIPTON
213 Draperton Drive | Suite A
Ridgeland, MS 39157
Direct: 601-326-2326
Main: 601-608-6300
Fax: 601-362-3642
Email: monte@bartonpllc.com
Email: mbarton@hatlawfirm.com




                                                   4
       Case 3:19-cv-00704-DPJ-FKB Document 1 Filed 10/01/19 Page 5 of 5




                                CERTIFICATE OF SERVICE


       I, the undersigned attorney of record, do hereby certify that I have this day served a true

and correct copy of the foregoing NOTICE OF REMOVAL via the ECF and MEC systems upon the

following:

       Toney A. Baldwin (MSB #102161)
       TONEY BALDWIN & ASSOCIATES, PLLC
       4680 McWillie Drive
       Jackson, MS 39206
       Telephone: (601) 981-7162
       Facsimile: (601) 981-7163
       Email: bladwinlawfirm@yahoo.com
       ATTORNEY FOR PLAINTIFF

       Hon. Zack Wallace
       Circuit Clerk of Hinds County
       HINDS COUNTY, MISSISSIPPI
       FIRST JUDICIAL DISTRICT
       Circuit Clerk's Office
       P.O. BOX 327
       Jackson, MS 39205
       Phone: (601) 968-6628
       Fax: 601-973-5547
       E-mail: zwallace@co.hinds.ms.us

       THIS, the _1st_ day of October, 2019.

                                             BY:     /s/Monte L. Barton Jr.
                                                     MONTE L. BARTON JR.




                                                 5
